OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be reversed, and the cases remitted for a new trial.
The Appellate Division correctly held, and indeed the People concede, that James Longtin was an accomplice as a matter of law (CPL 60.22, subd 2; see People v Beaudet, 32 NY2d 371). The trial court was therefore required to instruct the jury that Longtin was an accomplice, and that defendants could not be convicted on Longtin’s testimony absent corroborative evidence (CPL 60.22, subd 1). "Failure to so charge the jury was necessarily harmful error” (People v Jenner, 29 NY2d 695, 696-697).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Orders reversed, etc.